DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer et al (US 2018/0099178).

Schaefer teaches regarding claim:

1. A method for providing a social rowing experience, the method comprising: collecting a first data stream representing motion of each stroke of a first series of strokes from a first rower of a group of two or more rowers, each rower of the two or more rowers rowing on a rowing machine or in a shell on water; collecting a second data stream representing motion of each stroke of a second series of strokes from a second rower of the group (as discussed in [0040-0042]; “That is, the M machines of the M real athletes on an N-member virtual team all possess or receive activity information for N athletes and compute load adjustments for the N athletes. For the M machines of the virtual team operated by real athletes, physical load adjustments are actually made; for the N−M simulated athletes, adjustments can be made to the simulation calculations, appropriately altering the effort data corresponding to each simulated athlete. The method of measurement, calculation, and apparatus adjustment herein described constitutes a form of closed-loop control.”); processing the first data stream to generate a first display stream and communicating the first display stream to a presentation device of the second rower; presenting, on the presentation device of the second rower, a rower interface configured to be used to select a first display configuration for the first display stream; processing the second data stream to generate a second display stream and communicating the second display stream to a presentation device of the first rower; and presenting, on the presentation device of the first rower, a rower interface configured to be used to select a second display configuration for the second display stream (also as discussed in [0040]-[0042]; “Quantitative data on individual performance, team performance, competitor performance, and other variables can be made selectively available (e.g., visually) to individual athletes, coaches, teams, and others. Audio, video, and other data gathered from athletes and other parties (e.g., coaches, onlookers) may be integrated variously with the outputs of the operator interface 216 to produce virtual settings of varying character, interactivity, and realism, enabling the training of athletes in the psychosocial as well as physical aspects of a sport.”).

2. The method of claim 1, wherein the first display configuration comprises one of a plurality of different perspectives of a video showing the first series of strokes (as discussed in [0042], “Audio, video, and other data gathered from athletes and other parties (e.g., coaches, onlookers) may be integrated variously with the outputs of the operator interface 216 to produce virtual settings of varying character, interactivity, and realism” and “One or more competing virtual watercraft may be represented in the perceived environment, either simulated or partly or wholly rowed by real athletes, and real competing athletes may be supplied with complementary points of view in the virtual reality”).

3. The method of claim 1, wherein the first display configuration comprises one of a plurality of different location settings for a video showing the first series of strokes (a rowing-machine operator may face a device that gives visual and/or aural cues such as an audiovisual representation of a lead rower, the sound of a coxswain's voice (real or simulated), scenery to providing a visual indication of motion, performance metrics (e.g., stroke rate, operator power output), and the like.”).

4. The method of claim 1, wherein the first display configuration comprises one of a plurality of different weather settings, time settings, or both weather and time settings for a video showing the first series of strokes (time settings per [0043] “In general, any suitable type of exercise machine can employ the described apparatus and methods to enhance group workouts and to enable the use of customized, possibly time-varying load profiles for individual workouts).


5-7. The method of claim 1, comprising: a) adjusting a playback speed of a video included in the first display stream in order to match the video to the motion of each stroke of the first series of strokes, b)  adjusting a frame rate of a video included in the first display stream in order to match the video to the motion of each stroke of the first series of strokes, and c) generating graphical simulations that fill frame gaps in a video included in the first display stream in order to match the video to the motion of each stroke of the first series of strokes (This is taught in [0041]-[0042]; Schaefer envisions geographically separated users working in unison such that the experience presented to each user is cohesive; altering of the output (e.g. audio and video) is used to synchronize the experience; such alterations of the audiovisual feed would require modifying the speed and framerate of video and simulating missing data (like the virtual scenery itself, or position in the virtual watercraft) to provide the desired experience; per [0041] “The team algorithm, operating on real activity data from M real athletes and simulated activity data from N−M simulated athletes, and consequently modifying the loads specified for both real and simulated athletes on an N-member team, is designed to approximate the performance of an actual athletic apparatus (e.g., rowboat) operated jointly by the N team members. By altering the parameters of the team algorithm, the physical responses of various apparatuses may be simulated (e.g., 4-rower craft of a first type, 4-rower craft of a second type, 8-rower craft). Real athletes participating in a virtual team experience time-varying resistance from their exercise machines that reflects the efforts of other team members, real and simulated, in a manner approximating joint team operation of a real physical apparatus, even though other real team members are operating physically separate machines that may be geographically distant.” And [0042], “Moreover, the outputs of the operator interface 216 are typically altered in coordination with team performance as determined by the team algorithm. In an example, the interface 216 comprises a virtual-reality headset, the virtual apparatus simulated is a four-rower watercraft, a participating athlete 202 experiences a visual field with coordinated audio placing them in a specific position in the virtual watercraft in a given water environment, and the watercraft is seen by the athlete 202 to move through its environment in a manner dependent on the team's joint efforts. One or more competing virtual watercraft may be represented in the perceived environment, either simulated or partly or wholly rowed by real athletes, and real competing athletes may be supplied with complementary points of view in the virtual reality. Quantitative data on individual performance, team performance, competitor performance, and other variables can be made selectively available (e.g., visually) to individual athletes, coaches, teams, and others. Audio, video, and other data gathered from athletes and other parties (e.g., coaches, onlookers) may be integrated variously with the outputs of the operator interface 216 to produce virtual settings of varying character, interactivity, and realism, enabling the training of athletes in the psychosocial as well as physical aspects of a sport.” .

8. The method of claim 1, comprising synthesizing a video included in the first display stream by combining, as a composite video, a foreground video component with a background video component (as discussed in [0040]-[0042] in the sections cited above, the virtual audiovisual experience comprises multiple components, for example another user in the foreground and virtual scenery in the background).

9. The method of claim 1, comprising presenting, on the presentation device of the second rower, rowing performance metrics contained in the first data stream (per [0011], “various embodiments comprise devices that offer audiovisual feedback to operators that can supplement the feedback supplied by the mechanical load of the exercise machine: for example, a rowing-machine operator may face a device that gives visual and/or aural cues such as an audiovisual representation of a lead rower, the sound of a coxswain's voice (real or simulated), scenery to providing a visual indication of motion, performance metrics (e.g., stroke rate, operator power output), and the like.”).

10. The method of claim 1 comprising adjusting a resistance of each stroke of the second series of strokes, on a rowing machine of the second rower, to correspond with rowing performance metrics contained in the first data stream  (per [0041], “Real athletes participating in a virtual team experience time-varying resistance from their exercise machines that reflects the efforts of other team members, real and simulated, in a manner approximating joint team operation of a real physical apparatus, even though other real team members are operating physically separate machines that may be geographically distant. In an example, the exercise machine 204 is a rowing machine and the athlete 202 is a rower participating in a virtual team rowing a virtual four-person scull. The resistance presented by the handle or oar to athlete 202 will vary throughout each stroke and from stroke to stroke in a manner that depends via the team algorithm on the timing, power, and other features of the strokes of athlete 202, on the strokes of the other three athletes on the team, and on the characteristics of the watercraft model chosen as the virtual apparatus (e.g., four-person scull)”).

11. The method of claim 1 comprising providing audio, visual, or audio-visual cues to the second rower to correspond with rowing performance metrics contained in the first data stream (as discussed above when multiple users row on the same virtual craft and a synchronized experience is provided to each user; [0040]-[0042]; also see [0011] which discusses sharing power measurements and stroke rate)).

12. The method of claim 11 in which the rowing performance metrics comprise power or torque measurements (power measurements per [0011]).

13. The method of claim 11 in which the rowing performance metrics comprise stroke rate, stroke length, or shell speed (stroke rate per [0011]).

14. The method of claim 1, comprising: transmitting the first data stream from a rowing machine or shell of the first rower to a server; and transmitting the second data stream from a rowing machine or shell of the second rower to the server (see communication embodiments of FIGs 4A-5; also [0010] “a server that can gather and store data pertaining to multiple exercise machines and their operators and coordinate the behaviors of multiple exercise machines”).

15. The method of claim 1 comprising: transmitting the first data stream to the presentation device of the second rower from a server; and transmitting the second data stream to the presentation device of the first rower from the server (when the server of [0010] is coordinating the machines to enable the functionality described in [0011] and [0040]-[0043]).

16. A system comprising: two or more rowing machines, shells on water, or rowing machines and shells on water, each rowing machine or shell on water corresponding to a respective rower of a group of two or more rowers (per [0040]-[0043]); a server remote to the two or more rowing machines (per [0010]), shells on water, or rowing machines and shells on water; and a plurality of computing devices distributed among the server and the two or more rowing machines (to enable the functionality discussed in the aforementioned paragraphs), shells on water, or rowing machines and shells on water, the plurality of computing devices configured to together perform operations comprising: collecting a first data stream representing motion of each stroke of a first series of strokes from a first rower of the group of two or more rowers; collecting a second data stream representing motion of each stroke of a second series of strokes from a second rower of the group of two or more rowers; processing the first data stream to generate a first display stream and communicating the first display stream to a presentation device of the second rower; presenting, on the presentation device of the second rower, a rower interface configured to be used to select a first display configuration for the first display stream; processing the second data stream to generate a second display stream and communicating the second display stream to a presentation device of the first rower; and presenting, on the presentation device of the first rower, a rower interface configured to be used to select a first display configuration for the second display stream (as discussed above in the rejection of the method claims; see [0011] and [0040]-[0043]).

17. The system of claim 16, wherein the first display configuration comprises one of a plurality of different perspectives of a video showing the first series of strokes (per [0041] and [0042] as discussed above).

18. The system of claim 16, wherein the operations comprise adjusting a playback speed of a video included in the first display stream in order to match the video to the motion of each stroke of the first series of strokes (as discussed above in the rejection of claims 5-7, output is altered to presented a unified, synchronous experience).

19. The system of claim 16, wherein the operations comprise adjusting a resistance of each stroke of the second series of strokes, on a rowing machine of the second rower, to correspond with rowing performance metrics contained in the first data stream (per [0041] as discussed above).

20. The system of claim 16, wherein the operations comprise providing audio, visual, or audio-visual cues to the second rower to correspond with rowing performance metrics contained in the first data stream (per [0042] as discussed above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784